WOODLEY, Presiding Judge.
This is an appeal from an order denying bail to defendant in a murder case.
*883The evidence introduced at the hearing is deemed sufficient to justify the trial judge in finding that the appellant shot his father three times in the back, thereby causing his death.
No evidence was offered showing any justification or excuse for the killing other than insanity of the appellant at the time.
Under the record, a doubt or issue as to the admissibility of appellant’s confession is not controlling. Ex parte Langston, 153 Tex.Cr.R. 360, 220 S.W.2d 468. Ex parte Roark, 124 Tex.Cr.R. 374, 61 S.W.2d 833.
The judgment of the trial court denying bail is affirmed.